DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "data session" multiple times throughout the claim which renders the claim vague and indefinite. It is unclear whether there is one data session or multiple data sessions.  There is insufficient antecedent basis for this limitation in the claim. Proper correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10568061 B1 herein Park in view of WO 2018224126 A1 herein Garcia.
Claim 1, Park discloses a data transceiver to receive a data packet, the data transceiver, comprising: 
a session control unit configured to control a data session of a particular terminal in response to a request, received from a control node, related to the data session of the particular terminal (Col 3: 60 – Col 4: 8; PDU session management messages are transmitted, since management messages thus control unit); 
an information generation unit configured to generate particular information based on master operation information relating to the data session control (Col 3: 60 – Col 4: 8; pdu session management messages with information on pdu sessions; tunnel information); and 
a packet transfer unit configured to;
insert the [[generated]] particular information into the data packet received through the data session of the particular terminal, and 
transfer the data packet [[having the generated particular information]] to a specific slave data transceiver that is identified from the master operation information (Col 15: 4-11, setting up connections with other a plurality of UPFs). 
Park may not explicitly disclose master operation information relating to the data session control which is received when the request is received from the control node,  wherein the master operation information includes master and slave interconnection information; insert the generated particular information into the data packet received through the data session of the particular terminal, and transfer the data packet having the generated particular information to a specific slave data transceiver that is identified from the master operation information, wherein the transferred data packet having the generated particular information is configured to allow the specific slave data transceiver to identically perform data session control of the particular terminal in response to the request received from the control node, based on the particular information in the data packet.
Garcia discloses master operation information relating to the data session control which is received when the request is received from the control node (Fig. 9, Pg. 25: 1 – Pg. 26: 11; Tunneling information), wherein the master operation information includes master and slave interconnection information (Fig. 9, Pg. 25: 1 – Pg. 26: 11; downlink and uplink sessions between branching point and UPFs and IPv6 information); insert the generated particular information into the data packet received through the data session of the particular terminal, and transfer the data packet having the generated particular information to a specific slave data transceiver that is identified from the master operation information (Fig. 9, Pg. 25: 1 – Pg. 26: 11; transfer of data from 180A to 180C and vice versa using IPv6 reconfiguration), wherein the transferred data packet having the generated particular information is configured to allow the specific slave data transceiver to identically perform data session control of the particular terminal in response to the request received from the control node, based on the particular information in the data packet (Fig. 9, Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at different at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 4, Park discloses the data transceiver of claim 1, wherein the master operation information includes data session information of the data session according to the request received from the control node, service requirement information including at least one of end-to-end information, a packet detection rule (PDR), a forwarding action rule (FAR), a QoS enforcement rule (QER), and a usage reporting rule (URR) (Col 10: 30-40). 
Park may not explicitly disclose the master and slave interconnection information.
Garcia discloses the master and slave interconnection information (Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at different at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 5, Claim 5 limits an alternative of claim 4. Since Park discloses claim 4, all the limitations of claim 5 have been met. 

Claim 6, Park discloses the data transceiver of claim 4, wherein the particular information includes at least one of the data session information, the service requirement information, the master and slave interconnection information, and address information relating to a slave data transceiver recognized to be directly connected to the particular slave data transceiver from the master and slave interconnection information (Col 10: 30-40).

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. Park discloses an information identification unit configured to identify particular information of a data packet when the data packet is received from another data transceiver, wherein the session control unit is configured to control a data session of a particular terminal on the basis of the particular information when there is no data session identical to data session corresponding to the particular information (Col 9: 55-67, Col 10: 30-40, different PDU sessions with different QOS requirements).

Claim 14, as analyzed with respect to the limitations as discussed in claim 1. 

Claim 15, Park discloses an operation method of a data transceiver to receive a data packet from another data transceiver, the method comprising: identifying particular information of a data packet when the data packet is received from another data transceiver (Col 3: 60 – Col 4: 8; PDU session management messages are transmitted, since management messages thus control unit); controlling, when there is no data session of a particular terminal which is identical to a data sesstion [sic: session] corresponding to the particular information, a data session of the particular terminal on the basis of the particular information (Col 3: 60 – Col 4: 10, setting up a connection); identifying, when there is a data session of the particular terminal which is identical to the data sesstion [sic: session] corresponding to the particular information (Col 3: 60 – Col 4: 10, setting up a connection and maintaining a session with multiple UPFs (thus multiple data sessions)) or [[the data session of the particular terminal is controlled in the controlling, whether there is a slave data transceiver recognized to be directly connected to the data transceiver on the basis of the particular information]]. Limitations within the “[[ ]]” are considered to be written in the alternative.
Park may not explicitly disclose identifying information in a header, controlling a session based particular information in the header of the data packet and modifying, when the slave data transceiver is identified, a particular header of the data packet and transferring the data packet to the slave data transceiver.
Garcia discloses identifying information in a header, controlling a session based particular information in the header of the data packet and modifying, when the slave data transceiver is identified, a particular header of the data packet and transferring the data packet to the slave data transceiver (Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at different at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 2, Park discloses the data transceiver [sic: transceiver] of claim 1. Park may not explicitly disclose wherein the generated particular information is included in a header of the data packet.
Garcia discloses wherein the generated particular information is included in a header of the data packet (Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at different at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 3, Park discloses the data transceiver of claim 1. Park may not explicitly disclose wherein the packet transfer unit is configured to: 
insert the generated particular information into the data packet by modifying a header of the data packet received through the data session, to include the generated particular information, or additionally insert the generated particular information in the header of the data packet received through the data session; and transfer the data packet from the data transceiver to the specific slave data transceiver through a particular interface defined for signaling between data transceivers.
Garcia discloses wherein the packet transfer unit is configured to: 
insert the generated particular information into the data packet by modifying a header of the data packet received through the data session, to include the generated particular information (Pg. 25: 1 – Pg. 26: 11, reconfiguration of UPFs with IPv6 thus IP address of newly added UPF and conventionally IP addresses are in headers), or additionally insert the generated particular information in the header of the data packet received through the data session; and transfer the data packet from the data transceiver to the specific slave data transceiver through a particular interface defined for signaling between data transceivers (Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 10, as analyzed with respect to the limitations as discussed in claims 3 and 4.

Claim 11, Park discloses the data transceiver of claim 10, wherein the session control unit is configured to: control a data session of the particular terminal in response to a request received from a control node related to the data session of the particular terminal (Col 3: 60 – Col 4: 8; pdu session management messages are transmitted, since management messages thus control unit). 
Park may not explicitly disclose control, when there is a data session related to information in the header, the existing data session of the particular terminal based on the basis of the information in the header, and wherein the header includes information which is not included in the request related to the data session from the control node among the data session information, the service requirement information, the master and slave interconnection information, and the address information, when there is the data session related to the information in the header.
 Garcia discloses control, when there is a data session related to information in the particular header, the existing data session of the particular terminal on the basis of the information in the particular header (Pg. 25: 1 – Pg. 26: 11), and wherein the particular header includes information which is not included in the request related to the data session from the control node among the data session information, the service requirement information, the master and slave interconnection information, and the address information, when there is the data session related to the information in the particular header (Pg. 25: 1 – Pg. 26: 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 12, Park discloses the data transceiver of claim 8, further comprising: a slave identification unit configured to identify whether a slave data transceiver recognized to be directly connected to the data transceiver (Col 10: 15-30).
Park may not explicitly disclose based on of the information in the particular header; an information generation unit configured to, when the slave data transceiver is identified, modify the header of the data packet to transfer the modified header to the slave data transceiver; and a packet transfer unit configured to transfer the data packet having the modified header to the slave data transceiver.
Pan discloses on the basis of the information in the particular header (0056, encapsulation header and e2e header); an information generation unit configured to, when the slave data transceiver is identified, modify the particular header of the data packet to transfer the modified particular header to the slave data transceiver (0056); and a packet transfer unit configured to transfer the data packet having the modified particular header to the slave data transceiver (0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include header modification as taught by Pan so as to perform Session-AMBR enforcement and counting of packets for charging by the UPF (0089).
Garcia discloses based on of the information in the particular header (Pg. 25: 1 – Pg. 26: 11, reconfiguration of UPFs with IPv6 thus IP address of newly added UPF and conventionally IP addresses are in headers)
modify the header of the data packet to transfer the modified header to the slave data transceiver; and a packet transfer unit configured to transfer the data packet having the modified header to the slave data transceiver (Pg. 25: 1 – Pg. 26: 11; IPv6 prefix change at the different UPFs allowing data routing through IPv6 configurations at both UPFs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include session modification as taught by Garcia so as to efficiently address the complexities that arise in many situations in which UPFs have to be allocated to logical PDU entities (Pg. 2: 1-6).

Claim 13, Park discloses the data transceiver of claim 12, wherein the packet transfer unit is configured to transfer the received data packet to a data network when the slave data transceiver is not identified (Fig. 2: PDU session 1).

Claim 16, as analyzed with respect to the limitations as discussed in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2764259 C1 discloses methods and systems for configuring multiple UPFs as part of the same or different PDU sessions.
WO 2018224126 A1 discloses methods and systems for UPF allocation based on types or users and priority.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468